Citation Nr: 0715377	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  03-32 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including as a result of exposure to 
ionizing radiation.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 for the 
cause of the veteran's death.

3.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
October 1964.  He died on October [redacted], 2000.  The appellant is 
his surviving spouse.

This matter is before the Board of Veterans? Appeals (Board) 
on appeal from separate rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  A January 2003 rating decision denied claims of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318.  A June 2004 rating decision denied 
entitlement to DIC under the provisions of 38 U.S.C.A. § 
1151.  The Board remanded the claim in March 2005 for 
additional development, to include instructing the RO to 
issue a Statement of the Case (SOC) on the section 1151 claim 
in order to allow the appellant to the opportunity to perfect 
her appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The RO issued an SOC in August 2006, and the appellant timely 
perfected her appeal to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her VA Form 9 filing to her section 1151 claim in August 
2006, the appellant requested a Travel Board hearing "if" 
her appeal could not be granted.  She presented argument on 
all her claims on appeal.  The Board must treat this 
statement as a request for a Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should undertake appropriate action to 
schedule the appellant for a Travel Board hearing.  
Notice should be sent to the appellant in 
accordance with applicable regulations.  Care 
should be taken to assure that the appellant is 
adequately informed of the time and location of 
the hearing.

The case should then be returned to the Board, if in order, 
following the requested development, and the completion of 
the usual adjudicative procedures.  No action is required of 
the appellant until further notice, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


